NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 03 March 2022 has been entered. Claims 1 and 15 have been amended. Claims 5, 9, and 14 have been cancelled. No claims have been added. Claims 1-4, 6-8, 10-13, and 15-16 are still pending in this application, with claims 1 and 15 being independent.

Allowable Subject Matter
Claims 1-4, 6-8, 10-13, and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a lamp for an automobile, comprising: a light source configured to generate and emit light; and a micro lens array (MLA) module arranged in front of the light source and comprising: a light-incident lens array comprising a plurality of light-incident lenses and divided into first and second sections, the first section arranged at a horizontal center of the light-incident lens array and longitudinally extending continuously from a top to a bottom of the light-incident lens array; and a light-emitting lens array arranged in front of the light-incident lens array, comprising a plurality of light-emitting lenses and divided 
The closest prior art of record: Kim (US 2019/0186706 A1) and Mandl (US 2018/0320852 A1); teach, suggest, or disclose various features of the claimed invention, but neither of Kim nor Mandl teach, suggest, or disclose, alone or in combination, the collective limitations of claim 1. Additionally, there does not appear to be any reason absent Applicant's disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant's disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.
Claims 2-4, 6-8, 10-13, and 16 are allowed as they depend upon and further limit allowed claim 1.
Regarding claim 15, the prior art of record does not teach, or merely suggest, a lamp for a vehicle, comprising: a light source configured to generate and emit light; and a micro lens array (MLA) module arranged in front of the light source and comprising: a light-incident lens array comprising a plurality of light-incident lenses and divided into first and second sections, the first section arranged at a horizontal center of the light-incident lens array and longitudinally extending continuously from a top to a bottom of the light-incident lens array; and a light-emitting lens array arranged in front of the light-incident lens array, comprising a plurality of light-emitting lenses and divided into A and B sections, the A section arranged at a horizontal center of the light-emitting lens array and longitudinally extending continuously from a top to a bottom of the light-emitting lens array, 4/7Application No.: 17/077,617Attorney Docket No.: 031321-001wherein the first and second sections of the light-incident lens array are configured to direct the light emitted from the light source to the A and B sections of the light-emitting lens array, respectively, wherein the first section of the light-incident lens array comprises at least one light-incident lens having an optical axis aligned with that of one of the light-emitting lenses in the A section of the light-emitting lens array, and the second section of the light-incident lens array comprises at least one light-incident lens having an optical axis that does not align with an optical axis of any of the light-emitting lenses in the B section of the light-emitting lens array, wherein, in the first section of the light-incident lens array, the entire light-incident lenses arranged on a common vertical column have a common horizontal width, wherein, in the light-incident lens array, the plurality of light-incident lenses in the first and second sections have the same horizontal 
The closest prior art of record: Kim (US 2019/0186706 A1) and Mandl (US 2018/0320852 A1); teach, suggest, or disclose various features of the claimed invention, but neither of Kim nor Mandl teach, suggest, or disclose, alone or in combination, the collective limitations of claim 15. Additionally, there does not appear to be any reason absent Applicant's disclosure to modify the above-cited prior art devices with any additional prior art of record in such a way as to arrive at the claimed invention. As the prior art fails to teach, suggest, or disclose the claimed limitations, and there is no reason absent Applicant's disclosure to modify the prior art devices in such a way as to arrive at the claimed invention, the claim is allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/COLIN J CATTANACH/Examiner, Art Unit 2875